189 F.2d 258
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GRACE COMPANY, Respondent. International Ladies' GarmentWorkers' Union, Intervener.
No. 14107.
United States Court of Appeals Eighth Circuit.
April 12, 1951

David P. Findling, Associate Gen. Counsel, National Labor Relations Board, A. Norman Somers, Asst. Gen. Counsel, National Labor Relations Board, and Mozart G. Ratner, Attorney, National Labor Relations Board, all of Washington, D.C., for petitioner.
Burr S. Stottle and Robert J. Ingraham, Kansas City, Mo., for respondent.


1
Clif Langsdale, Kansas City, Mo., for intervener International Ladies' Garment Workers' Union.


2
In accordance with opinion of this Court filed September 13, 1950, reported in 184 F.2d 126, the National Labor Relations Board reported that the Clinton, Missouri, plant of respondent appears to have been permanently closed, and upon consideration of suggestion of petitioner that Court consider petition for enforcement as withdrawn without prejudice and suggestion of respondent that petition be denied, ordered by the Court that petition of the National Labor Relations Board for enforcement of its Order is denied.